______________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH



UTE INDIAN TRIBE OF THE UINTAH
& OURAY RESERVATION                                        MEMORANDUM DECISION &
                                                                 ORDER
                Plaintiff,
                                                                Case No. 2:18CV314CW
vs.
                                                                 Judge Dale A. Kimball
GREGORY D. MCKEE; T&L
LIVESTOCK, INC.; MCKEE FARMS,
INC.; and GM FERTILIZER, INC.,

                Defendants.



         This matter is before the court on the Plaintiff Ute Indian Tribe’s Verified Motion to

Recuse [ECF Docket No. 29] Judge Clark Waddoups from this case, pursuant to 28 U.S.C. §§

144 and 455(a). Judge Waddoups referred the motion to Chief Judge Robert Shelby, who

referred the motion to the undersigned judge. The motion is fully briefed and the court concludes

that a hearing on the motion would not significantly aid the court in its determination of the

motion. After carefully reviewing the materials submitted by the parties as well as the law and

facts relevant to the pending motion, the court issues the following Memorandum Decision and

Order.

         Plaintiff moves for Judge Waddoups’ recusal in this case under both 28 U.S.C. § 144 and

28 U.S.C. § 455(a), arguing that Judge Waddoups is biased or prejudiced against it and that his

impartiality might reasonably be questioned.
I. 28 U.S.C. § 144

       Under 28 U.S.C. § 144, “[w]henever a party to any proceeding in a district court makes

and files a timely and sufficient affidavit that the judge before whom the matter is pending has a

personal bias or prejudice either against him or in favor of any adverse party, such judge shall

proceed no further therein, but another judge shall be assigned to hear such proceeding.” 28

U.S.C. § 144. It is well settled, however, that the mere filing of an affidavit under Section 144

does not automatically disqualify a judge. See, e.g., United States v. Bray, 546 F.2d 851, 857

(10th Cir.1976).

       The Tenth Circuit has held that “[u]nder § 144, the affidavits filed in support of recusal

are strictly construed against the affiant and there is a substantial burden on the moving party to

demonstrate that the judge is not impartial.” United States v. Burger, 964 F.2d 1065, 1070 (10th

Cir. 1992); see also Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987). “The affidavit must

state with required particularity the identifying facts of time, place, persons, occasion, and

circumstances” necessitating recusal. Hinman, 831 F.2d at 939.

       “To sustain disqualification under § 144, supra, there must be demonstrated bias and

prejudice of the judge arising from an extrajudicial source which renders his trial participation

unfair in that it results in an opinion formed ... on some basis other than that learned from his

participation in the case.” United States v. Bray, 546 F.2d 851, 859 (10th Cir.1976) (quotation

and citation omitted). Adverse rulings by a judge in a case are not grounds for disqualification.

Id. at 857; Green v. Dorrell, 969 F.2d 915, 919 (10th Cir. 1992).

               [O]pinions formed by the judge on the basis of facts introduced or
               events occurring in the course of the current proceedings, or of
               prior proceedings, do not constitute a basis for a bias or partiality


                                                  2
                motion unless they display a deep-seated favoritism or antagonism
                that would make fair judgment impossible. Thus, judicial remarks
                during the course of a trial that are critical or disapproving of, or
                even hostile to, counsel, the parties, or their cases, ordinarily do not
                support a bias or partiality challenge.

Litkey v. United States, 510 U.S. 540, 555 (1994).

        Plaintiff alleges that in every case in which it has appeared as a litigant bfore Judge

Waddoups, Judge Waddoups has demonstrated bias against it and hostility toward both the

doctrine of Indian tribal sovereignty and the federal policy of supporting tribal self-governance.

However, Plaintiff only points to adverse rulings as support for this assertion. This court has

reviewed Judge Waddoups’ decisions and finds them to be well-reasoned attempts at thoroughly

analyzing the relevant law. Although Judge Waddoups has ruled against Plaintiffs on a number

of occasions, each decision is supported by a thoughtful discussion of the law. This court finds

no apparent hostility in any of the decisions. Moreover, the fact that a decision is overturned by

an appellate court is no indication that the district court decided the matter with bias or prejudice.

        Furthermore, Plaintiffs contend that Judge Waddoups treats it differently than other

similarly situated litigants based on the timing with which he handles matters. The timing in

which a judge can handle a matter is not always within his control, especially if the matter

involves a request for expedited consideration and emergency relief. The timing of a court’s

consideration of matters can be impacted by a variety of factors. This court has reviewed the

differences in timing on the different motions and matters before Judge Waddoups, and this court

concludes that his case management does not appear to indicate any animosity or prejudice

against Plaintiff.

        Plaintiff asserts that Judge Waddoups has taken judicial notice of improper matters and


                                                   3
made improper inferences. But Plaintiff’s “‘unsubstantiated suggestions, speculations, [and]

opinions,’ are insufficient to establish even the appearance of any bias, prejudice, or misconduct

that would warrant judicial recusal.” See Carpenter v. Boeing Co., 456 F.3d 1183, (10th Cir.

2006) (quoting Bryce v. Episcopal Church, 289 F.3d 648, 659-60 (10th Cir. 2002)). Judge

Waddoups has simply made rulings on each of the parties’ motions based on the pleadings,

motions, and memoranda submitted by the parties and the court’s application of the facts

presented as they apply to the relevant law. There is no evidence that Judge Waddoups has ruled

or acted based on any “extrajudicial source.” To the extent that Plaintiff believes that Judge

Waddoups has misapplied or misconstrued the law, the proper relief is to appeal the adverse

ruling not seek his recusal. None of his applications of the law appear to this court to show a

deep-seated favoritism or antagonism against Plaintiff. Therefore, the court finds that there is no

basis for Judge Waddoups to recuse in this case.

II. 28 U.S.C. § 455(a)

       Under 28 U.S.C. § 455(a), “Any . . . judge . . . of the United States shall disqualify

himself in any proceeding in which his impartiality might reasonably be questioned.”

Disqualification under Section 455 is an objective standard, “[d]isqualification is appropriate

only where a reasonable person, were he to know all the circumstances, would harbor doubts

about the judge’s impartiality.” United States v. Mendoza, 468 F.3d 1256, 1262 (10th Cir. 2006).

“The trial judge must recuse himself when there is an appearance of bias, regardless of whether

there is actual bias.” Bryce v. Episcopal Church, 289 F.3d 648, 659 (10th Cir. 2002). However,

“section 455(a) must not be so broadly construed that it becomes, in effect, presumptive, so that

recusal is mandated upon the merest unsubstantiated suggestion of personal bias or prejudice.”


                                                 4
United States v. Hines, 696 F.2d 722, 729 (10th Cir. 1982). “Section 455 does not require recusal

based only on assumptions about a judge’s beliefs that are not substantiated by the facts of

record.” In re McCarthey, 368 F.3d 1266, 1269-70 (10th Cir. 2004). “The inquiry is limited to

outward manifestations and reasonable inferences drawn therefrom. In applying the test, the

initial inquiry is whether a reasonable factual basis exists for calling the judge’s impartiality into

question.” United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993). Moreover, “[t]here is as

much obligation for a judge not to recuse when there is no occasion for him to do so as there is

for him to do so when there is.” Hinman, 831 F.2d at 939.

       Plaintiff relies on the same arguments under both Section 144 and Section 455. The court

has already explained above that after its review of the prior cases Plaintiff has had with Judge

Waddoups, there is nothing in Judge Waddoups’ rulings or case management of the cases that

calls his impartiality into question. His repeated adverse rulings against Plaintiff are thoroughly

analyzed under the facts and law before the court and those rulings provide no indication that

Judge Waddoups would rule for or against Plaintiff in other matters. Moreover, the differences

in timing on any given motion is merely a matter of case management and subject to a myriad of

factors. No court can address every case and motion in an identical manner. Judge Waddoups’

case management in these cases gives no indication of personal bias against Plaintiff or unfair

treatment. The court concludes that no reasonable person, knowing the circumstances of these

cases, would harbor any doubts about Judge Waddoups’ ability to be impartial to Plaintiff in the

present case.

       Based on the above reasoning, Plaintiff Ute Indian Tribe’s Verified Motion to Recuse

[ECF Docket No. 29] Judge Clark Waddoups from this case, pursuant to 28 U.S.C. §§ 144 and


                                                   5
455(a), is DENIED.

      Dated this 24th day of January, 2019.

                                                  BY THE COURT:



                                                  ___________________________________
                                                  Judge Dale A. Kimball,
                                                  United States District Judge




                                              6
